           Case 1:20-cv-04133-CM Document 2 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUIANE WILLIAMS,
                          Petitioner,
                                                                    20-CV-4133 (CM)
                   -against-
                                                                         ORDER
WARDEN,
                          Respondent.


COLLEEN McMAHON, Chief United States District Judge:

       On May 28, 2020, the Court received Quiane Williams’s motion under 18 U.S.C.

§ 3584(c)(1)(A). The Clerk of Court docketed the motion as a petition for a writ of habeas

corpus under 28 U.S.C. § 2241, and assigned it a new civil action number. The Court has

reviewed Williams’s submission and concludes that it is best characterized as a motion brought

under 18 U.S.C. § 3582(c)(1)(A) in his criminal action, United States v. Williams, No. 12-CR-

0111-1 (CS).

       The Clerk of Court is therefore directed to: (1) docket the motion as a “motion under 18

U.S.C. § 3582(c)(1)(A)” in Williams’s criminal action, No. 12-CR-0111-1; and

(2) administratively close this action, No. 20-CV-4133. All further documents are to be filed in

the criminal action, No. 12-CR-0111-1.

       The Clerk of Court is further directed to mail a copy of this order to Williams and note

service on the docket.

SO ORDERED.

 Dated:   June 4, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
